  Case: 1:08-cr-00888 Document #: 1270 Filed: 02/21/20 Page 1 of 2 PageID #:28690




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
                                                                              Sara L. Ellis

United States of America                   }
                                           }
       v                                   }
                                           }      Case No. 08cr888
                                           }
Rod Blagojevich, et al                     }


TRANSFER OF CASE TO THE EXECUTIVE COMMITTEE FOR REASSIGNMENT

        It appearing that the above-captioned case requires further judicial action, I therefore
recommend to the Executive Committee that this case be reassigned by lot to an active judge of
this court. The reasons for my recommendation are indicated on the reverse of this form.

                                           THOMAS G. BRUTON, CLERK


                                           /s/ Sarah McCarthy
                                           Deputy Clerk

Dated: February 21, 2020


                           ORDER OF THE EXECUTIVE COMMITTEE

        IT IS HEREBY ORDERED that the Clerk of the Court reassign the above-captioned case
by lot to the calendar of an active judge of this court in accordance with the Rules.


                                           ENTER:

                                           FOR THE EXECUTIVE COMMITTEE


                                           ________________________________
                                           ___________________
                                             _                 ____
                                                                 _ ____
                                                                      ________
                                                                       _     __
                                            Chief Judge Rebecca R. Pallmeyer
Dated: February 21, 2020
 Case: 1:08-cr-00888 Document #: 1270 Filed: 02/21/20 Page 2 of 2 PageID #:28691




IOP13(b) [ ]      This cause is currently pending on the Fugitive Calendar having previously
                  been assigned to the calendar of Honorable who is no longer sitting; it is
                  recommended that it be reassigned to the calendar of an active judge of this
                  court, the defendant no longer being a fugitive.

LR40.5   [ ]      Pursuant to the provisions of LR 40.5, this cause is to be reassigned by lot
                  having been reversed and remanded pursuant to a mandate issued by the
                  U.S. Court of Appeals, 7th Circuit.

IOP13(J) [X]      This cause having last been assigned to the calendar of Honorable James B.
                  Zagel who is no longer sitting; it is recommended that it be reassigned to the
                  calendar of an active judge of this court as it appears to require further
                  judicial action.
